PER CURIAM.
The appellant was convicted of manslaughter. He appeals his judgment and sentence which include an order that he pay costs as a condition of any future parole he might receive. In one of his two points on appeal the appellant correctly contends that the trial court erred by imposing, as a condition of parole, a fine and surcharge, court costs and payment of a lien for court-appointed-counsel fees.
*765Although a court is not precluded from recommending conditions of parole, Brown v. State, 427 So.2d 271 (Fla. 2d DCA 1983), Monk v. State, 427 So.2d 820 (Fla. 2d DCA 1983), the Parole and Probation Commission is the only entity vested with the power to establish those conditions. § 947.-13(1)(b), Fla.Stat. (1981). Therefore, those portions of the judgment and sentence which impose conditions of any later parole the appellant might receive are stricken. Alexander v. State, 425 So.2d 1197 (Fla. 2d DCA 1983). We find no merit in the appellant’s other point on appeal. Therefore his judgment and sentence are affirmed in all other respects.
GRIMES, A.C.J., and RYDER and DAN-AHY, JJ., concur.